Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Satsangi (United States Patent Application Publication US 2011/0213992), hereinafter Satsangi, in view of Aybay et al. (United States Patent Application Publication US 2011/0103259), hereinafter Aybay.

17, Satsangi teaches a Network-driven, packet Context Aware Power (NCAP) management method for a server system within a client-server architecture, the method comprising: examining one or more network packets prior to data from the one or more network packets being stored in a memory of the server system; (“Classify packet” 38 in Fig. 2, [0010] “The network interface circuit receives data packets transmitted over the network and classifies the received packets.” Examining one or more network packets is interpreted as classifying the received packets since “classify packet” in Fig. 2 teaches classifying packet types. [0034] “If the packet is classified as an interesting packet then at state 44 the packet is stored,” Satsangi teaches that the packets are classified or examined before storing packets in the memory.) detecting one or more latency-critical requests within the one or more network packets based on the examination of the one or more network packets; (“uninteresting packet”, “interesting packet”, and “immediate wakeup packet” in Fig. 2, [0031] “As packets are received by the processor, the processor classifies the packet according to the packet type and its impact on the processor, as indicated at state 38”, The latency-critical requests within the one or more network packet is interpreted as the packets requesting less latency, which interpreted as the packets requesting to be processed immediately. Based on classification or examination of packets, the network interface circuit detects the immediate wakeup packet which, needs to be processed immediately.) predicting an appropriate power state for the one or more (36, 40, 44 in Fig. 2, based on the classification and timer value of the packets, the power states of the processor such as low power mode, and wakeup, are predicted. [0028] “more than one receive timer may be provided so that different packet types can have their own timer and different time values may be counted for such different packet types. This would accommodate the case where a first interesting packet is received that has a delay time for responding of 100 mS and if another interesting packet is received 5 mS later but the second interesting packet must be responded to within 50 mS.” [0031] “As packets are received by the processor, the processor classifies the packet according to the packet type and its impact on the processor, as indicated at state 38.” In order to complete received packet, the entire time to process a packet including a delay time to respond and a time to process the packet from the moment receiving the packet is interpreted as the completion time for each packet with latency critical requests. Furthermore, as shown in Fig. 2, based on the delay time for different packet, the power state for processor remains in the sleep mode or wake up. Furthermore, for the immediate wakeup packet with no delay time, the processor wakes up immediately. The timing of the power states for the processor is predicted based on the completion time for the one or more latency critical requests such as interesting packet, and immediate wakeup packet.) and transitioning a current power state of the one or more processors to the (36, 40, 44 in Fig. 2, [0024] the wake-up interrupt is generated. [0025] “If an immediate wake-up packet is received, a wake up interrupt is asserted, causing the processor to transition from the sleep mode to the active mode.” As discussed above, the timing for the power state for the processors is predicted. Then, at the predicted timing, the processor transitions the power state such as wake up.)
However, Satsangi does not teach speculating a completion time for one or more processors of the server system to complete the one or more latency critical requests.
Aybay teaches speculating a completion time for one or more processors of the server system to complete the one or more latency critical requests. ([0085] “A data packet is then received at a server, at 830. For example, a data packet sent from one virtual network device hosted at a server to another virtual network device hosted at that server can be received at a virtual network switch module hosted at that server. If one or more rules, filters, ACLs, mirroring capabilities, intrusion detection mechanisms, counters, flow tables, and/or other features or mechanisms at the virtual network switch module are satisfied or apply to the data packet, at 840, a processing duration is determined, at 845. In other words, if a network rule exists for the data packet, a server (or a virtual network switch module hosted at a server) can determine an amount of time required (or estimated or calculated) to process the data packet (e.g., apply the rule to the data packet) at that server.” Using a network rule for the data packet, an amount of time required (or estimated or calculated) to process data packet, which is interpreted as a completion time for one or more processors of the server system, is determined, which is interpreted as speculating a completion time.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satsangi by incorporating the teaching of Aybay of speculating a completion time for one or more processors of the server system to complete the packets. They are all directed toward controlling the servers for incoming packets. Based on the static rules for the power managements for the incoming packets in the servers, such as a fixed timer value, the transitions between different power modes causes a delay to respond and unnecessary transitions resulting low performance and the waste of power. Therefore, by calculating the processing time of the incoming packet, the more accurate transition of the power mode can be achieved. Therefore, it would be advantageous to incorporate the teaching of Aybay of speculating a completion time for one or more processors of the server system to complete the packets in order to improve power saving and performance. 

Regarding claim 18, Satsangi teaches the method of claim 17, wherein the appropriate power state is either a high power state (“Wake up” 40 in Fig. 2) or a lower power state (“Low power mode” in Fig. 2, “sleep mode” in [0024]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Satsangi in view of Aybay and further in view of Memon.

Regarding claim 20, Satsangi in view of Aybay teaches all the limitation of the method of claim 18, as discussed above. 
Satsangi, as modified above, futher teaches wherein transitioning the current power state of the one or more processors to the lower power state comprise decreasing an operational frequency of the one or more processors at the lower power state. ([0022] “when the workload is lighter the clock frequency may be changed to reduce dynamic power consumption.” As shown in Fig. 2, the processor transitions the power state to “low power mode”. Also, as well known in the art before the effective filing date of the claimed invention, low power mode such as sleep mode of the processors operates at the lower “clock frequency”, which is interpreted as decreasing an operational frequency of the one or more processors.)
However, Satsangi in view of Aybay does not explicitly facilitate incrementally decreasing an operational frequency.
Memon teaches incrementally decreasing an operational frequency of the one or more processors at the lower power state. (Col. Lines 46-50, “heuristics that make hardware sleep at successively lower power states based on hard-coded idle intervals such as implemented in conventional power management techniques”. “Successively lower power states based on…intervals” is interpreted as changing to different lower power states with certain intervals. Also, as well known in the art before the effective filing date of the claimed invention, “conventional power management techniques” discloses that the different lower power states comprises different clock frequencies or operational frequencies. Thus, successively lowering power states based on intervals is interpreted as incrementally decreasing an operational frequency of the one or more processors at the lower power state.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satsangi in view of Aybay to incorporate the teaching of Memon of incrementally decreasing an operational frequency of the one or more processors at the lower power state. They are all directed toward power management in network system. As recognized by Memon, power consumption is often traded off for system performance. This is because it is difficult or impossible for various system components to predict the appropriate time to drop to a low power state and for what duration. (Col. 1 Lines 50-54) The teaching of Memon provides more precise power states in order to reduce power consumption but also with little or no performance degradation. Therefore, it would be advantageous to reduce power consumption with little or no performance degradation by incrementally .

Allowable Subject Matter

Claims 1, 2, 4-9, 11-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Satsangi teaches the server system to classify the packet with various delay times for power management. However, Satsangi does not teach a template of payload data of a network packet.
Schemit (United States Patent Application Publication US 2009/0063878) teaches registers in the network device to store a MAC address for the network device to wake up the corresponding network device when a wake packet with the MAC address is received. However, the indicator for the MAC address in the wake packet does not teach payload data.
Satsangi teaches the clock frequency (an operational frequency) correlates to the workload, dynamic power consumption, and the power states of the one or more Github (https://github.com/HewlettPackard/LinuxKI/wiki/Power-vs-Performance), and Intel (https://software.intel.com/en-us/blogs/2008/03/12/c-states-and-p-states-are-very-different?page=l). The methods to disable a menu governor or an ondemand governor are also known for those of skill in the art as taught by Github and Archlinux. However, Satsangi, Memon, Github, and Archlinux fail to teach disabling a menu governor and an ondemand governor of the one or more processors at the high power states. One of ordinary skill would not configure disabling both of a menu governor and an ondemand governor at the high power states. Therefore, the combination of features is considered to be allowable.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/18/2021, with respect to “Response to Prior Art Rejections of Claims 1, 2, 4-6, 8, 9, 11-13, 15, and 16” have been fully considered and are persuasive.  The rejection of Claims 1, 2, 4-6, 8, 9, 11-13, 15, and 16 under 35 U.S.C. 103 has been withdrawn. 

Remarks, filed 2/18/2021, with respect to “Response to Prior Art Rejections of Claims 1-20 in view of Alian” have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 102(a)(1) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/18/2021, with respect to “Response to Prior Art Rejections of Claims 17, 18, and 20” under 35 U.S.C. 102(a)(1)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Aybay. As discussed above in the 35 U.S.C. 103 rejection regarding claim 17, Aybay teaches to calculate the amount of time required to process the data packet at the server using the rules, filters, ACLs, mirroring capabilities, intrusion detection mechanisms, counters, flow tables, and/or other features or mechanisms to the data packet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIN et al. (United States Patent Application Publication US 2016/0381638) teaches techniques for mobile platform power management using low-power wake-up 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/H.K./Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187